UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1482


JOSEPH KAUFFMAN,

                Plaintiff – Appellant,

          v.

PARK PLACE HOSPITALITY GROUP, d/b/a Holiday Inn; RIVERVIEW
HOSPITALITY LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:09-cv-01399-MBS)


Submitted:   February 21, 2012             Decided:   March 8, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neil   A.  Morris,   ARCHER  &  GREINER,   P.C.,  Philadelphia,
Pennsylvania, for Appellant. Amanda Morgan Blundy, J. Bennett
Crites, III, MCANGUS GOUDELOCK & COURIE, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph       Kauffman     appeals          the   district       court’s     orders

granting    Appellees’        motion       in    limine      and    motion      for    summary

judgment on Kauffman’s negligence claim.                            Kauffman suffered a

shoulder injury when he fell walking down a ramp at a Holiday

Inn owned by Riverview Hospitality LLC and managed by Park Place

Hospitality Group.         On appeal, Kauffman argues that the district

court     erred     in    granting         Appellees’         motion       to   exclude      an

architect’s       testimony     and       in     granting      Appellees’          motion   for

summary judgment.         Finding no reversible error, we affirm.

            We review de novo a district court’s order granting

summary    judgment,       viewing         the       facts   and     drawing       reasonable

inferences        therefrom     in     the       light       most    favorable         to   the

nonmoving    party.        Bonds      v.    Leavitt,         629    F.3d    369,      380   (4th

Cir.), cert. denied, 132 S. Ct. 398 (2011).                            Summary judgment

shall be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”     Fed. R. Civ. P. 56(a).                   A district court should grant

summary    judgment       unless      a     “reasonable        jury        could    return    a

verdict    for     the   nonmoving         party”      on    the    evidence       presented.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

            Under South Carolina law, “[a] cause of action for

negligence requires: (1) the existence of a duty on the part of

the defendant to protect the plaintiff; (2) the failure of the

                                                 2
defendant      to   discharge     the    duty;    [and]    (3)      injury   to   the

plaintiff resulting from the defendant’s failure to perform.”

S.C.   State    Ports   Auth.     v.    Booz-Allen   &    Hamilton,      Inc.,    346

S.E.2d 324, 325 (S.C. 1986).              A property owner has a duty to

exercise    reasonable     care    for    the    safety   of     an   invitee,    who

enters the property at the express or implied invitation of the

owner.     Sims v. Giles, 541 S.E.2d 857, 861-63 (S.C. Ct. App.

2001).     Because we conclude that the 1955 International Building

Code was the code applicable to the Holiday Inn at the time of

Kauffman’s fall, that code did not require handrail extensions,

and Kauffman did not show that Appellees otherwise had a duty to

alter the ramp’s handrail, we hold that the district court did

not err in finding that Appellees did not breach their duty to

exercise reasonable care for Kauffman’s safety.

            We review a district court’s evidentiary decisions for

abuse of discretion.         United States v. Johnson, 617 F.3d 286,

292 (4th Cir. 2010).        To be qualified as an expert pursuant to

Federal Rule of Evidence 702, a witness “must have specialized

knowledge that will assist the trier of fact, and the knowledge,

skill, experience, training and education that qualifies [him]

on   the   subject    of   [his]    testimony.”          Id.   at     294.   Expert

testimony is admissible if it will assist the trier of fact and

(1) is “based on sufficient facts or data,” (2) is “the product

of reliable principles and methods,” and (3) the principles and

                                          3
methods have been applied reliably to the facts of the case.

Fed. R. Evid. 702; see PBM Products, LLC v. Mead Johnson & Co.,

639   F.3d    111,   123    (4th    Cir.       2011).    “The   competency     and

qualifications       required      of   expert      witnesses     is   a     matter

committed to the broad discretion of the trial judge.”                       Ludlow

Corp. v. Textile Rubber & Chem. Co., 636 F.2d 1057, 1060 (5th

Cir. 1981).

             We conclude that Kauffman’s proffered expert did not

evince   specialized       knowledge,   skill,      experience,    training,    or

education in the application of the building codes for which

Kauffman intended to introduce his testimony.                   Accordingly, we

hold that the district court did not abuse its broad discretion

in granting Appellees’ motion in limine.

             We therefore affirm the district court’s orders.                   We

dispense     with    oral    argument      because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           4